DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanov (US 20110317848 A1).
Regarding claim 10, Ivanov discloses an electronic device (Ivanov, Fig. 1A, item 100) comprising:
a display (Ivanov, Fig. 1A, item 130); 
a memory (Ivanov, ¶ [0014]); 
a sound output device (Ivanov, ¶ [0030); 
a first sound input device configured to obtain external sound and produce a first signal (Ivanov, Fig. 2, item 111; ¶ [0033]); 
a second sound input device configured to obtain external sound and produce a second signal (Ivanov, Fig. 2, item 115; ¶ [0034]); and 

wherein the processor is configured to: 
receive the first signal from the first sound input device (Ivanov, ¶ [0044]); 
produce a first result by comparing a first value with a first threshold value, the first value produced based on a first high-frequency signal obtained by passing the first signal through a first high-pass filter (Ivanov, Fig. 2, items HI, 241; Abstract: “A first measurement calculator determines a high-frequency-band energy value from the first high-frequency-band signal and the second high-frequency-hand signal when the first and second high-frequency-band signals' magnitudes exceeds predetermined thresholds”); 
produce a second result by comparing a second value with a second threshold value, the second value produced based on a first low-frequency signal obtained by passing the first signal through a low-pass filter (Ivanov, Fig. 2, items LO, 243; Abstract: “A second measurement calculator calculates a low-frequency-band energy value from the first low-frequency-band signal and the second low-frequency-band signal when the first and second low-frequency-band signals' magnitudes exceed predetermined thresholds.”) 
determine whether the first sound input device is blocked based on the first result and the second result (Ivanov, Abstract: “A logic control block, coupled to the first measurement calculator and the second measurement calculator, detects microphone interference and produces an output signal indicating microphone occlusion”); and 
when the first sound input device is blocked in a blocked state, provide feedback corresponding to the blocked state using the display and/or the sound output device (Ivanov, Fig. 5, item 195; ¶ [0042]).  
Regarding claim 11, Ivanov discloses all the limitations of claim 10. 
Ivanov further disclose an electronic device, wherein the processor is configured to:
receive the second signal from the second sound input device; 
produce a third result, based on a difference between a first energy value of a second high-frequency signal obtained by passing the first signal through a second high-pass filter and a second energy value of a third high-frequency signal obtained by passing the second signal through the second high-pass filter or a third high-pass filter; and determine whether the first sound input device is blocked based on the first result, the second result, and the third result (Ivanov, claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 20110317848 A1), and further in view of Iyengar (US 20150334489 A1).
Regarding claim 14, Ivanov discloses all the limitations claim 10.
However, Ivanov fails to disclose an electronic device, wherein the first sound input device is provided at a lower end of the electronic device and the second sound input device is provided at an upper end of the electronic device.
In an analogous field of endeavor, Iyengar discloses an electronic device, wherein the first sound input device is provided at a lower end of the electronic device and the second sound input device is provided at an upper end of the electronic device (Iyengar, Fig. 10, items 7 and 8).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to combine Iyengar with Ivanov to provide  a primary microphone (also referred to as a talker microphone), and a secondary microphone located on the upper part of the housing and generally aimed in a different direction than the primary microphone, so as to better pickup the ambient sounds. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ivanov (US 20110317848 A1), and further in view of Yang (US 20180139554 A1).
Regarding claim 15, Ivanov discloses all the limitations claim 10.
However, Ivanov fails to disclose electronic device, wherein the processor is further configured to determine whether the first sound input device is blocked during a voice call connection.

Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the claimed invention to combine Yang with Ivanov to provide an effective method for determining a sound reception exception caused when a sound reception hole of an electronic device is blocked.

Allowable Subject Matter
Claim 1-9 and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance of claims 1-9 and 16-21:
With respect to claims 1 and 16, Ivanov and Iyengar are the closest prior art to the application invention, which teaches a device and a method to determine whether the first sound input device is blocked. 
However, the prior art of record fails to disclose singly or in combination to render obvious that an electronic device comprising a processor configured to: determine a second energy value of a first signal; and produce a first result by comparing a product of the second energy value of the first signal and a first energy value of a first high-frequency signal with a first threshold value. 
Claims 2-9 and 17-20 are allowed for their dependency on claims 1 and 16.

s 12-13 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/           Supervisory Patent Examiner, Art Unit 2654